Citation Nr: 0003364	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  93-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from January 23, 1981 to 
February 12, 1981.  The appellant was denied entitlement to 
service connection for an acquired psychiatric disorder in an 
October 1986 Board of Veteran's Appeals (Board) decision.  In 
decisions of August 1990 and November 1991, the Board denied 
reopening of the claims.  This matter next came before the 
Board on appeal from a March 1993 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO).  
Thereafter, in a decision dated June 29, 1995, the Board 
declined to reopen this previously denied claim.  

The appellant appealed the Board's June 1995 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court).  In October 1998, a Judge of the 
Court sua sponte vacated and remanded the case pursuant to 
the holding of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), which overruled the test previously articulated by the 
Court for purpose of reopening claims for the award of VA 
benefits.  

The Board thereafter remanded the case to the RO in May 1999, 
for readjudication consistent with the dictates of the Hodge 
case.  The appellant was offered the opportunity, via a 
letter sent by the RO in June 1999, to submit additional 
argument and evidence in support of the appeal.  The 
appellant's representative was informed that such material 
should be submitted within 60 days.  No additional evidence 
in support of the appeal was submitted within the 60 days and 
the appellant informed the RO in June 1999 that he had no 
additional evidence to submit.  Additional written 
presentation has been made in support of the claim.  The RO 
has now returned the case to the Board for appellate review.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  By a Board decision in October 1986, entitlement to 
service connection for schizophreniform disorder was denied 
as not incurred in service and not aggravated by service.  
The October 1986 Board decision therefore represents the last 
final decision on the merits of the service connection claim.

3.  By decisions issued in August 1990, and November 1991, 
the Board determined that new and material evidence had not 
been submitted sufficient to reopen the appellant's claim to 
entitlement to service connection for an acquired psychiatric 
disorder.  The November 1991 Board decision represents the 
last time that the claim was finally disallowed on any basis.

4.  The additional evidence submitted since the November 1991 
Board decision does not, when viewed with the other evidence 
on file, bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received subsequent to the November 1991 Board 
decision which determined that new and material evidence had 
not been submitted sufficient to reopen the appellant's claim 
to entitlement to service connection for an acquired 
psychiatric disorder is not new and material.  Therefore, the 
appellant's claim for service connection for a psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156(a) 
(1999); Evans v. Brown, 9 Vet. App. 273 (1996); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  There are 
some disabilities, including psychotic disorders, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board notes 
that the readjudication of this claim by the RO was pursuant 
to the principles of Hodge as evidenced by the June 1999 
Supplemental Statement of the Case (SSOC).  

In addition, the Court has held that the new and material 
evidence necessary in order to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The issue of entitlement to service connection for a nervous 
disorder was initially denied by the RO as not proximately 
due to or the result of service in a rating decision issued 
in January 1986.  The RO subsequently confirmed and continued 
the denial in rating decisions issued in March and April of 
1986.  The appellant was denied entitlement to service 
connection for an acquired psychiatric disorder in an October 
1986 Board decision.  In decisions dated in August 1990, and 
November 1991, the Board denied reopening of the claim.  This 
matter next came before the Board on appeal from a March 1993 
rating decision of the North Little Rock, Arkansas, Regional 
Office (RO).  The November 1991 Board decision therefore 
represents the last time that the claim was finally 
disallowed on any basis.  The appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the November 1991 Board decision.  Evans 
v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 
523 (1994).

The evidence considered by the Board in reaching its November 
1991 decision included the appellant's service medical 
records; numerous written statements from the appellant and 
his representatives; applications for benefits submitted in 
August 1985, and February 1986; a December 1985 letter from 
the East Arkansas Regional Mental Health Center (EARMHC) 
concerning treatments and examinations the appellant received 
between 1981 and 1985; Crittenden County Hospital records 
from July 1986; a March 1987 evaluation report from a private 
psychologist; Social Security Administration (SSA) records 
dated in February 1989, and June 1990; letters from a private 
psychologist dated in April 1988, and July 1988; and the 
transcript from the appellant's testimony at a personal 
hearing held at the RO in February 1991.  This evidence may 
be briefly summarized.

Review of the service medical records reflects that no 
relevant complaints and normal psychiatric findings were 
recorded during the July 1980 pre-enlistment examination of 
the appellant.  Personnel records indicated that the 
appellant's active duty commenced on January 23, 1981.  By 
January 25, 1981, concerns had arisen relating to the 
appellant's behavior and he was subsequently referred for a 
mental health evaluation.  In February 1981, it was recommend 
by the Mental Hygiene Clinic that the appellant be discharged 
from active duty due to a personality disorder with moderate 
to severe paranoid schizophrenia characteristics; the 
appellant was discharged after a total of 20 days of service.  
The Board notes that the appellant was not on active duty for 
a continuous period of 90 days and therefore the presumption 
for chronic diseases promulgated by VA regulations is not 
applicable.  38 C.F.R. § 3.303.

In August 1985, the appellant filed an initial application 
for, in part, entitlement to service connection for a 
psychiatric disorder.  Received in December 1985 was a report 
from the EARMHC indicating relevant treatment in March 1981, 
and July 1985.  When examined at the EARMHC in March 1981, 
the appellant was found to be guarded, suspicious and 
delusional with impartial judgment, however, there was 
limited evidence to support an underlying schizophrenic 
process.  MMPI testing in 1981 was reportedly invalid.  In 
July 1985, a clinical evaluation by a EARMHC psychiatrist, 
including psychological testing, demonstrated schizophrenic 
processes, and a schizophreniform disorder was diagnosed.  
Crittenden County Hospital records reveal that the appellant 
was treated in July 1986 for acute ethanol intoxication.  A 
March 1987 report from a psychologist at the EARMHC indicated 
that she concluded, after testing and interviewing the 
appellant, that he currently suffered from schizotypal 
personality disorder, manifested by various oddities of 
thought, perception, speech, behavior, and social 
functioning.  She further found the appellant to be oriented 
in all three spheres, and specifically, to not be psychotic.  
She also diagnosed continuous alcohol abuse and borderline 
intellectual functioning.  

The evidence of record at the time of the November 1991 Board 
decision also included an April 1988 letter from a private 
psychologist which provided definitions of various 
psychological terms, including personality disorder, 
schizophreniform disorder, and schizophrenia and which 
indicated that the psychologist had reviewed some of the 
appellant's medical records.  Following a review of these 
records, he opined that the appellant suffered psychological 
deterioration during active service, and that the appellant's 
pre-service and in-service behavior could have represented a 
"precursor" to schizophrenia.  Moreover, he stated that it 
was possible that the appellant suffered from schizophrenia 
during service, but was misdiagnosed at that time.  Following 
an examination of the appellant, including extensive 
psychological testing, in July 1988, this same private 
psychologist reported that his current evaluation coincided 
with the March 1987 diagnosis of schizophreniform disorder.  
He also concluded that the appellant was mentally ill and had 
been for some time.

The records received from SSA included two SSA Forms 2506-BK.  
The one dated in February 1989 indicates that the appellant 
was found to suffer from symptoms associated with 
schizophrenia, an affective disorder, mental retardation, an 
anxiety-related disorder, a personality disorder and 
substance abuse addiction disorders.  The June 1990 form 
indicated that the appellant had been diagnosed with mental 
retardation, personality disorders and substance abuse 
addiction disorders.

The appellant testified at his February 1991 personal hearing 
at the RO that he had had problems with pseudofolliculitis 
during basic training, but that he could not recall having 
had any other problems.  See Hearing Transcript pp. 5-6.  He 
further testified that he got along with people and made 
friends during basic training, but was transferred to another 
unit of people who were to be evaluated by a psychiatrist.  
See Hearing Transcript pp. 7-9.  Various written statements 
submitted by the appellant over the years indicate that he 
feels that he was improperly discharged from the Air Force, 
that his psychiatric problem was incurred in-service, or that 
it was aggravated by service.  A statement from the 
appellant, received by the RO in November 1986, states that 
he had slight condition when he enlisted but it was not 
severe enough to cause a breakdown.

The Board has considered each item of evidence which has been 
added to the record since the November 1991 Board decision to 
determine if it meets the test of being new and material.  
This evidence includes records from St. Joseph's Hospital 
showing that the appellant was treated in September 1990 for 
ethanol dependence and indicating that he had a history of 
schizophrenia.  Also included were records from the Arkansas 
Family Health Center demonstrating that the appellant was 
treated for various medical ailments, such as upper 
respiratory infections and a cervical disc compression, 
between February 1990 and November 1991.  Records from the 
Crittenden Memorial Hospital revealed that the appellant was 
treated in September 1990 for blood sugar problems related to 
an alcoholic liver, as well as in September 1991 for chest 
pain and for facial and chest injuries.  The appellant also 
submitted written statements in which he argued that his 
psychiatric condition was caused by, or aggravated by, his 
active service.

The Board finds that the additional medical records relating 
to subsequent post-service diagnosis and treatment of the 
appellant's medical and psychiatric pathology fail to provide 
any additional relevant evidence as to the issue of whether 
the appellant's psychiatric disorder was incurred in or 
aggravated by service.  The records relating to non-
psychiatric medical disorders are totally irrelevant, while 
records indicating that some psychiatric pathology was 
diagnosed after service and that the appellant was recently 
treated for said pathology which may have worsened 
thereafter, were all considered by the Board in its November 
19991 decision and found not to demonstrate entitlement to 
service connection.  The additional treatment for any 
psychiatric disorder rendered since the filing of the 
original claim sheds no further light on the question of a 
causal or etiologic relationship between said pathology and 
any incident relating to service.

While the appellant has submitted statements that he had no 
psychiatric symptomatology prior to entering active duty, 
that he was not aware as to the reasons for his sudden 
discharge from active duty and that he has suffered from 
schizophrenic symptomatology since active service, the Board 
finds that the assertions of the appellant that his current 
psychiatric disorder is related to experiences he had in 
service are not competent medical evidence with regard to 
that issue.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).  
Furthermore, the appellant lacks the medical expertise to 
enter a medical judgment as to any relationship between the 
onset of his current psychiatric disorder and any in-service 
incident.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, any statement of the appellant's representatives as 
to the etiology of the appellant's psychiatric disorder is 
also insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that the appellant's written 
statements, and the written statements of his 
representatives, are cumulative evidence.  Moreover, the 
appellant's written statements tended to restate contentions 
that were on file at the time of the prior denial.  The 
written statements of the appellant and his representatives 
iterate previous evidence of record and are thus cumulative 
and therefore do not constitute "new and material" 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

The Board finds that the medical records submitted subsequent 
to the November 1991 Board decision fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant's psychiatric disorder was incurred in, or 
aggravated by, service.  Previous medical records which 
included notations of the post-service existence of a 
psychiatric condition were considered by the Board in its 
November 1991 decision and found not sufficient to support 
the appellant's claim.  The medical records submitted since 
November 1991 provide no more definitive delineation of 
etiology or causation.  Therefore, these records, while 
evidence not previously of record, are not "material" 
evidence because they do not shed any light on the existence 
of a medical nexus between the appellant's service activities 
and his claimed psychiatric disorder.  Therefore, the Board 
concludes that the medical records submitted after November 
1991 are cumulative and are not "new and material" 
evidence.

Consequently, the evidence presented since the November 1991 
Board decision is not new and material and the appellant's 
claim as to service connection for a psychiatric disorder is 
not reopened.  Furthermore, the use of the doctrine of 
reasonable doubt is inapplicable to issues of new and 
material evidence.  See Annoni v. Brown, 5 Vet. App. 463 
(1993).



ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a psychiatric disorder, the benefits sought on appeal are 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

